DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 4 July, 2022.
Claims 1 – 10 have been amended.
Claims 1 – 10 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Tsung Wu on 20 July, 2022.
The application has been amended as follows: 
In Claim 1 change line 3 from: “the DVH, and performing an esophageal radiotherapy based on the esophageal radiotherapy plan.” to: - - the DVH, and performing an esophageal radiotherapy procedure on the patient based on the esophageal radiotherapy plan. - - .
In Claim 9 change line 33 from: “esophageal radiotherapy based on the esophageal radiotherapy plan.” to: - - esophageal radiotherapy procedure on the patient based on the esophageal radiotherapy plan. - -.
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method and system for formulating an esophageal radiotherapy plan, where the claims, in combination with other recited features, includes a deep learning based dose prediction for treatment planning in radiation therapy. The closest prior art is US PGPUB 2020/0075148 A1 to Nguyen et al. Nguyen does not disclose the recited encoding for dimension reduction and the corresponding decoding to reverse the encoding. 
The claims recite mathematical relationship. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite a process that improves the prior art technological process for formulating these radiotherapy plans. The recited invention allows the plan to be generated faster and with greater accuracy.
The most remarkable prior art of record is as follows:
US PGPUB 2020/0075148 A1 to Nguyen et al 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                         
Date: 21 July, 2022